DRAPEAU, J.
Archibald Noble was convicted of grand theft (stealing an automobile) with two prior felony convictions for which he served terms of imprisonment. When the ease came to trial a jury was waived and the issue submitted to the judge for decision on the evidence taken at the preliminary examination. Defendant did not testify in his own behalf and no witnesses were called in his defense.
The automobile was discovered in a garage in back of defendant’s residence. The keys to the automobile, a bill of sale entirely made out to defendant in his own handwriting, and a number of items that were in the car when last seen by the owner were found in defendant’s room.
Pursuant to defendant’s request for appointment of counsel, this court referred the matter to the committee of the Los Angeles Bar Association that handles such matters. In accordance with this reference Richard E. Erwin, Esquire, made a careful examination of the record. He has filed a letter stating that he finds no errors in the rulings of the trial court, that the decision is supported by substantial evidence, and that there are no grounds on which to base an appeal.
There are also in the file a number of letters from defendant presenting his views and arguments, which have been considered by this court in the nature of a brief. In these letters the weight, value and effect of the evidence are argued at length. Under our law all of these matters were for the trial judge to decide. None of them may be passed upon by this court once it has determined that there is substantial evidence to support the judge’s decision (Const., art. VI, §§ 4-4b; People v. Henderson, 34 Cal.2d 340 [209 P.2d 785]; and see many cases in 17 West’s Cal. Dig., Criminal Law, §1159).
This court has also carefully examined the record. There are no errors by the trial judge and the evidence supports his decision.
The judgment is affirmed.
White, P. J., and Doran, J., concurred.